Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 2/25/2022.
In the Instant Amendment, Claim(s) 1, 4, 5, 9 and 17 has/have been amended; Claim(s) 2 and 3 was/were cancelled; Claim(s) 1, 9 and 17 is/are independent claims. Claims 1 and 4-18 have been examined and are pending in this application.
The objections to the title and claims 9 and 10 are withdrawn because of the amendment and the persuasive argument in the remark (page 7).

Information Disclosure Statement
The information disclosure statement(s) submitted on 3/10/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant is arguing in the remarks (page 9) that Applicants understand paragraphs [0063]-[0066] of Miyasako to describe that output of a motion vector is compared with an angular velocity moving amount. The angular velocity moving amount in Miyasako is information on a remaining image blurring correction amount acquired by subtracting an optical correction amount from output of an angular velocity sensor. That is, the angular velocity moving amount in Miyasako is originally a value equivalent to the motion vector (see paragraphs [0037]-[0040] of Miyasako). Hence, the angular velocity moving amount according to Miyasako is completely different from the claimed second blur information. Further, in Miyasako, the output of the angular velocity sensor or the output of the motion vector is selected based on a reliability of the motion vector. That is, Miyasako does not have a configuration in which the output of the angular velocity sensor and the motion vector are combined to output new blur information, that is, the third blur information.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the claim merely claims “second blur information” without defining how it is different from the angular velocity moving amount of Miyasako. Thus, the angular velocity moving amount of Miyasako can be said to be the claimed “second blur information” where the angular velocity moving amount is acquired based on a blur signal from a blur detector sensor 102 (Fig. 1). In addition, Miyasako does have a configuration in which the output of the angular velocity sensor 102 and the motion vector are combined to output new blur information, that is, the third blur information. Miyasako teaches that based on a reliability of the motion vector at S11 [using the difference between motion vector detection output “A” and angular velocity movement amount “B” at step S24], the controller selects motion vector detection output “A” when the reliability is high at S13 or angular velocity movement amount “B” when the reliability is low at S12 as third blur information “C” to control driving of an image stabilizing lens 114. Thus, third blur information C = A or B based on the motion vector reliability is low or high by comparing A to B with a threshold. Since the claim does not recite how “third blur information obtained by combining blur information based the first blur information and blur information based on the second blur information” is performed. With the method of figures 3, the method combines A and B information with other logics to obtain third blur information “C”. Thus, Miyasako does teach the features as claimed in claim 1.
Applicant is further arguing in the remarks (page 9) that Moreover, Applicants have further amended Claim 1 to more specifically define that the first blur information based on the motion vector is a blur residual, and the second blur information based on a blur signal from a blur detector is the blur information itself. In this regard, Miyasako merely discloses that the output of the motion vector is compared with the angular velocity moving amount. That is, Miyasako merely discloses that blur residual information is compared with blur residual information, and does not disclose wherein a weight for the first blur information in acquiring the third blur information is determined based on a comparison between the first blur information and the second blur information such that the weight when a blur amount indicated by the first blur information is larger than a blur amount indicated by the second blur information is smaller than that when the blur amount indicated by the first blur information is smaller than the blur amount indicated by the second blur information. Accordingly, amended Claim 1 is respectfully submitted to be patentable over Miyasako. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the claim does not define how the weight is determined based on the comparison, but merely claims “determined based on the comparison”. Miyasako does teach wherein a weight for the first blur information in acquiring the third blur information is determined based on a comparison between the first blur information and the second blur information (Figs. 1, 3; paras. 0063-0066; C = A or B based on the motion vector reliability is low or high by comparing A to B with a threshold; thus, when the reliability is high [A – B < TH], setting C=A which can be said that a full weight is for A and a zero weight is for B; when the reliability is low [A – B >= TH], setting C=B which can be said that a zero weight is for A and a full weight is for B) such that the weight when a blur amount indicated by the first blur information is larger than a blur amount indicated by the second blur information is smaller than that when the blur amount indicated by the first blur information is smaller than the blur amount indicated by the second blur information (As presented above: when the motion vector reliability is low [A – B >= TH], setting C=B which can be said that a zero weight is for A [let’s call it “w1” = 0]; when the reliability is high [A – B < TH], setting C=A which can be said that a full weight is for A [let’s call it “w2” = full; the result is w1 < w2).
Moreover, the Applicant is also arguing in the remarks (page 10) that Furthermore, neither Miyasako nor Watanabe, taken in any proper combination, disclose acquiring first blur information based on a motion vector calculated using an imaging signal from an image sensor, wherein the motion vector is calculated based on the imaging signal obtained with the image stabilizing element moved, the motion vector representing a blur residual, and acquiring second blur information based on a blur signal from a blur detector. In other words, the combination of Miyasako and Watanabe does not disclose comparing first blur information representing the blur residual with second blur information representing the blur information itself. For at least the above-discussed reasons, amended Claim 1 is respectfully submitted to be patentable over Miyasako in view of Watanabe. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Miyasako does teach a first acquirer (motion vector detection unit 121) configured to acquire first blur information (the above motion vector detection output “A” ) based on a motion vector calculated using an imaging signal from an image sensor (Fig. 1); a second acquirer (angular velocity sensor 102) configured to acquire second blur information (angular velocity movement amount “B” ) based on a blur signal from a blur detector (Fig. 1); and wherein the motion vector is calculated based on the imaging signal obtained with image stabilizing element moved, the motion vector representing a blur residual (Fig. 1; paras. 0028-0031; motion vector is calculated based on current video signal obtained with correction optical system 114 moved; the motion vector representing a blur residual that the controller uses to adjust a feedback control for suppressing the remaining image blur). The claim merely claims the motion vector representing a blur residual. The controller of Miyasako performing image blur correction based on the motion vector to reduce the remaining image blur can teach this feature.
For the reasons above, Miyasako does teach the features as claimed in claim 1.
For the compact prosecution purposes, in a different interpretation, The Examiner respectfully submits that the combination of Miyasako and Watanabe can be combined to clearly teach using different weights to mathematically combine blur information based the first blur information and blur information based on the second blur information to obtain third blur information as presented below in the below rejections.
Regrading claim 9, the Applicant is arguing in the remarks (pages 10 and 11) that Some notable features of amended Claim 9 include wherein the motion vector is calculated based on the imaging signal obtained with the image stabilizing element moved, the motion vector representing a blur residual, and wherein, in accordance with a result of a comparison between the first blur information and the second blur information, the controller performs a first control for driving the image stabilizing element based on the third blur information obtained by using combining blur information based the first blur information and blur information based on the second blur information, or performs a second control for driving the image stabilizing element based on the second blur information. Miyasako and Watanabe have been discussed above. In particular, Miyasako, at best, discloses that the output of the motion vector is compared with the angular velocity moving amount, In other words, Miyasako merely discloses that blur residual information is compared with blur residual information. Watanabe, at best, discloses that sensor translation image blurring obtained from an angular velocity sensor and vector translation image blurring obtained from a motion vector are combined to determine translation image blurring data. That is, Watanabe merely discloses that blur information itself obtained from the angular velocity sensor and blur information itself obtained from the motion vector are combined. However, neither Miyasako nor Watanabe, taken in any proper combination, disclose wherein the motion vector is calculated based on the imaging signal obtained with the image stabilizing element moved, the motion vector representing a blur residual, and wherein, in accordance with a result of a comparison between the first blur information and the second blur information, the controller performs a first control for driving the image stabilizing element based on the third blur information obtained by using combining blur information based the first blur information and blur information based on the second blur information, or performs a second control for driving the image stabilizing element based on the second blur information, as set forth in the above-discussed notable features of amended Claim 9. For at least the above-discussed reasons, amended Claim 9 is respectfully submitted to be patentable over Miyasako in view of Watanabe. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the claim merely claims the motion vector representing a blur residual. The controller of Miyasako performing image blur correction based on the motion vector to reduce the remaining image blur can teach this feature. Miyasako does teach 
a controller (101) configured to control driving of an image stabilizing element, wherein the motion vector is calculated based on the imaging signal obtained with image stabilizing element moved, the motion vector representing a blur residual (Fig. 1; paras. 0028-0031; motion vector is calculated based on current video signal obtained with correction optical system 114 moved; the motion vector representing a blur residual that the controller uses to adjust a feedback control for suppressing the remaining image blur), and
wherein, in accordance with a result of a comparison between the first blur information and the second blur information, the controller performs a first control for driving the image stabilizing element based on third blur information obtained by combining blur information based the first blur information and blur information based on the second blur information, or performs a second control for driving the image stabilizing element based on the second blur information (Figs. 1, 3; paras. 0063-0066; based on a reliability of the motion vector at S11 [using the difference between motion vector detection output “A” and angular velocity movement amount “B” at step S24], selecting motion vector detection output “A” when the reliability is high at S13 or angular velocity movement amount “B” when the reliability is low at S12 as third blur information “C” to control driving of an image stabilizing lens 114 in different controls [a first control, a second control]; C = A or B based on the motion vector reliability is low or high by comparing A to B with a threshold; Since the claim does not recite how “third blur information obtained by combining blur information based the first blur information and blur information based on the second blur information” is performed. With the method of figures 3, the method combines A and B information with other logics to obtain third blur information “C”. Moreover, this wherein feature can simply be taught by simply teaching the optional feature “performs a second control for driving the image stabilizing element based on the second blur information” where C = B as presented above).
For the reasons above, Miyasako does teach the features as claimed in claim 9.

Claim Objections
Claims 9 and 10 is/are objected to because of the following informalities:
Claim 9 is suggested to be amended as “the controller performs a first control for driving the image stabilizing element based on third blur information obtained by combining blur information based on the first blur information and blur information based on the second blur information”
Claim 10 is also objected for being dependent of the base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasako (US 20140184834).
Regarding claim 9, Miyasako teaches A control apparatus comprising:
a first acquirer (121) configured to acquire first blur information based on a motion vector calculated using an imaging signal from an image sensor (Fig. 1);
a second acquirer (102) configured to acquire second blur information based on a blur signal from a blur detector (Fig. 1); and
a controller (101) configured to control driving of an image stabilizing element, wherein the motion vector is calculated based on the imaging signal obtained with image stabilizing element moved, the motion vector representing a blur residual (Fig. 1; paras. 0028-0031; motion vector is calculated based on current video signal obtained with correction optical system 114 moved; the motion vector representing a blur residual that the controller uses to adjust a feedback control for suppressing the remaining image blur), and
wherein, in accordance with a result of a comparison between the first blur information and the second blur information, the controller performs a first control for driving the image stabilizing element based on third blur information obtained by combining blur information based the first blur information and blur information based on the second blur information, or performs a second control for driving the image stabilizing element based on the second blur information (Figs. 1, 3; paras. 0063-0066; based on a reliability of the motion vector at S11 [using the difference between motion vector detection output “A” and angular velocity movement amount “B” at step S24], selecting motion vector detection output “A” when the reliability is high at S13 or angular velocity movement amount “B” when the reliability is low at S12 as third blur information “C” to control driving of an image stabilizing lens 114 in different controls [a first control, a second control]; C = A or B based on the motion vector reliability is low or high by comparing A to B with a threshold; Since the claim does not recite how “third blur information obtained by combining blur information based the first blur information and blur information based on the second blur information” is performed. With the method of figures 3, the method combines A and B information with other logics to obtain third blur information “C”. Moreover, this wherein feature can simply be taught by simply teaching the optional feature “performs a second control for driving the image stabilizing element based on the second blur information” where C = B as presented above).

Regarding claim 10, Miyasako teaches the control apparatus according to claim 9, wherein the controller performs the first control when a blur amount indicated by the second blur information is larger than a blur amount indicated by the first blur information, and wherein the controller performs the second control when the blur amount indicated by the second blur information is smaller than the blur amount indicated by the first blur information (as presented above, the first control and the second control are performed based on both A and B at step S24; A > B or A < B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5, 7, 8 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Miyasako (US 20140184834) or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe (US 20140184836).
Regarding claim 1, Miyasako teaches A control apparatus comprising:
a first acquirer (121) configured to acquire first blur information based on a motion vector calculated using an imaging signal from an image sensor (Fig. 1);
a second acquirer (102) configured to acquire second blur information based on a blur signal from a blur detector (Fig. 1); and
wherein the motion vector is calculated based on the imaging signal obtained with image stabilizing element moved, the motion vector representing a blur residual (Fig. 1; paras. 0028-0031; motion vector is calculated based on current video signal obtained with correction optical system 114 moved; the motion vector representing a blur residual that the controller uses to adjust a feedback control for suppressing the remaining image blur),
In one interpretation, Miyasako teaches
a controller (101) configured to control driving of an image stabilizing element in accordance with third blur information obtained by combining blur information based the first blur information and blur information based on the second blur information (Figs. 1, 3; paras. 0063-0066; based on a reliability of the motion vector at S11 [using the difference between motion vector detection output “A” and angular velocity movement amount “B” at step S24], selecting motion vector detection output “A” when the reliability is high at S13 or angular velocity movement amount “B” when the reliability is low at S12 as third blur information “C” to control driving of an image stabilizing lens 114; C = A or B based on the motion vector reliability is low or high by comparing A to B with a threshold; third blur information “C” is based on A and also B information; Thus, third blur information “C” is obtained by combining information of A and B),
wherein a weight for the first blur information in acquiring the third blur information is determined based on a comparison between the first blur information and the second blur information (Figs. 1, 3; paras. 0063-0066; C = A or B based on the motion vector reliability is low or high by comparing A to B with a threshold; thus, when the reliability is high [A – B < TH], setting C=A which can be said that a full weight is for A and a zero weight is for B; when the reliability is low [A – B >= TH], setting C=B which can be said that a zero weight is for A and a full weight is for B) such that the weight when a blur amount indicated by the first blur information is larger than a blur amount indicated by the second blur information is smaller than that when the blur amount indicated by the first blur information is smaller than the blur amount indicated by the second blur information (As presented above: when the motion vector reliability is low [A – B >= TH], setting C=B which can be said that a zero weight is for A [let’s call it “w1” = 0]; when the reliability is high [A – B < TH], setting C=A which can be said that a full weight is for A [let’s call it “w2” = full; the result is w1 < w2).

In another interpretation, Miyasako fails to teach
a controller configured to control driving of an image stabilizing element in accordance with third blur information obtained by combining blur information based the first blur information and blur information based on the second blur information,
wherein a weight for the first blur information in acquiring the third blur information is determined based on a comparison between the first blur information and the second blur information such that the weight when a blur amount indicated by the first blur information is larger than a blur amount indicated by the second blur information is smaller than that when the blur amount indicated by the first blur information is smaller than the blur amount indicated by the second blur information.
However, in the same field of endeavor Watanabe teaches 
a controller configured to control driving of an image stabilizing element in accordance with third blur information obtained by combining blur information based the first blur information and blur information based on the second blur information (Figs. 6, 7; paras. 0065-0067, 0079; a combining unit 203 configured to output a combined third blur information based on the motion vector detection output, the angular detection output, weights K1 and K2; changing a weight K1 for the motion vector detection output and a weight K2 for the angular detection output based on the reliability of motion vector; setting weights K1=1 & K2=0 to select/output the motion vector detection output as the third blur information; setting weights K1=0 & K2=1 to select/output the angular detection output as the third blur information),
wherein a weight for the first blur information in acquiring the third blur information is determined based on a comparison between the first blur information and the second blur information such that the weight when a blur amount indicated by the first blur information is larger than a blur amount indicated by the second blur information is smaller than that when the blur amount indicated by the first blur information is smaller than the blur amount indicated by the second blur information (Figs. 6, 7; paras. 0065-0067, 0079; a combining unit 203 configured to output a combined third blur information based on the motion vector detection output, the angular detection output, weights K1 and K2; changing a weight K1 for the motion vector detection output and a weight K2 for the angular detection output based on the reliability of motion vector; setting weights K1=1 & K2=0 to select/output the motion vector detection output as the third blur information when the reliability of motion vector is high; setting weights K1=0 [being smaller than] K2=1 to select/output the angular detection output as the third blur information when the reliability of motion vector is low [Watanabe teaches determining the reliability of motion vector is low based on a comparison between the first blur information and the second blur information]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Watanabe in Miyasako to have a controller configured to control driving of an image stabilizing element in accordance with third blur information obtained by combining blur information based the first blur information and blur information based on the second blur information, wherein a weight for the first blur information in acquiring the third blur information is determined based on a comparison between the first blur information and the second blur information such that the weight when a blur amount indicated by the first blur information is larger than a blur amount indicated by the second blur information is smaller than that when the blur amount indicated by the first blur information is smaller than the blur amount indicated by the second blur information for using a combination unit with configurable weights to select or output a combined result so that satisfactory image stabilization performance can be implemented by a simple arrangement yielding a predicted result.

Regarding claim 4, the combination of Miyasako and Watanabe teaches everything as claimed in claim 1. Moreover, Watanabe teaches wherein when the blur amount indicated by the first blur information is larger than the blur amount indicated by the second blur information and the blur amount indicated by the first blur information is a first blur amount, the weight is smaller than that when the blur amount is a second blur amount smaller than the first blur amount (Fig. 7; K1 = 0 < 0.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Watanabe in the combination of Miyasako and Watanabe to have wherein when the blur amount indicated by the first blur information is larger than the blur amount indicated by the second blur information and the blur amount indicated by the first blur information is a first blur amount, the weight is smaller than that when the blur amount is a second blur amount smaller than the first blur amount for using a simple combination unit with configurable weights to generate a mixed blur amount so that satisfactory image stabilization performance can be implemented by a simple arrangement yielding a predicted result.

Regarding claim 5, the combination of Miyasako and Watanabe teaches everything as claimed in claim 1. Moreover, Miyasako teaches wherein the blur amount indicated by the first blur information and the blur amount indicated by the second blur information are respectively determined based on an average value of the first blur information and an average value of the second blur information during a predetermined period (para. 0023).

Regarding claim 7, the combination of Miyasako and Watanabe teaches everything as claimed in claim 1. Moreover, Miyasako teaches wherein the blur detector is an angular velocity sensor (Fig. 1; 102).

Regarding claim 8, the combination of Miyasako and Watanabe teaches everything as claimed in claim 1. Moreover, Miyasako teaches wherein the blur signal is an angular velocity signal (Fig. 1; 102).

Regarding claim 11, the combination of Miyasako and Watanabe teaches everything as claimed in claim 1. Moreover, Miyasako teaches A lens apparatus (Fig. 1) comprising:
an imaging optical system (114, 115); and
the control apparatus according to claim 1 (as presented above).

Regarding claim 12, the combination of Miyasako and Watanabe teaches everything as claimed in claim 11. Moreover, Miyasako teaches further comprising the blur detector (102) configured to detect a blur and to output the blur signal (Fig. 1).

Regarding claim 13, the combination of Miyasako and Watanabe teaches everything as claimed in claim 11. Moreover, Miyasako teaches wherein that the controller moves an image stabilizing lens (114) included in the imaging optical system, which is the image stabilizing element, in a direction including a component orthogonal to an optical axis (Fig. 1).

Regarding claim 14, the combination of Miyasako and Watanabe teaches everything as claimed in claim 1. Moreover, Miyasako teaches An imaging apparatus (Fig. 1) comprising:
an image sensor (119) configured to photoelectrically convert an optical image formed via an imaging optical system and to output an imaging signal; and
the control apparatus according to claim 1 (as presented above).

Regarding claim 15, the combination of Miyasako and Watanabe teaches everything as claimed in claim 14. Moreover, Miyasako teaches further comprising a vector calculator (121) configured to calculate the first blur information by using the imaging signal from the image sensor (119) (Fig. 1).

Regarding claim 16, the combination of Miyasako and Watanabe teaches everything as claimed in claim 14. In addition, Watanabe teaches wherein the controller moves a position of the image sensor, which is the image stabilizing element, in a direction orthogonal to an optical axis (paras. 0025, 0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Watanabe in the combination of Miyasako and Watanabe to have wherein the controller moves a position of the image sensor, which is the image stabilizing element, in a direction orthogonal to an optical axis for using the image sensor as the image stabilizing element so that any lens can be used yielding a predicted result.

Regarding claim 17, claim 17 reciting a control method having features corresponding to features corresponding to claim 1 is also rejected for the same reasons presented in claim 1.

Regarding claim 18, Miyasako or the combination of Miyasako and Watanabe teaches everything as claimed in claim 17. In addition, Miyasako teaches A non-transitory computer-readable storage medium (Fig. 1; para. 0073) storing a computer program that causes a computer to execute the control method according to claim 17 (as presented above).


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696